IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

SHAWN TAREE SILLS,
Plaintiff,

v. Civil Action No. 3:18-cv-320-JAG
NANCY A. BERRYHILL,
Acting Comrnissioner of Social Security,

Defendant.

FINAL ORDER

This matter comes before the Court on the Report and Recommendation of the Magistrate
Judge entered on September 19, 2018. (Dk. No. 12.) The time to file objections has expired and
neither party has objected to the Report and Recommendation. Accordingly, the Court ORDERS

as follows:

(l) 'I`he Report and Recommendation of the Magistrate Judge is ACCEP'I`ED and
ADOPTED as the OPINION of the Court. (Dk. No. 12.)

(2) 'I`he defendant’s Motion to Dismiss for Lack of Prosecution is GRAN'I`ED. (Dk.
No. 10.)

(3) The plaintiffs Complaint is DISMISSED with prejudice. (Dk. No. 3.)
(4) This case is CLOSED.

Let the Clerk send a copy of this Final Order to the pro se plaintiff at his address of record
and to all counsel of record.

It is so ORDERED.

 

 

Date: October5 2018 7 7
/S/ ' ( ’

Richmond, Virginia
John A. Gibney, Jr. z
United States Dis ' t ge

 

 

 

 

